Citation Nr: 1429872	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-47 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including PTSD with mood disorder.  See October 2007 VA outpatient treatment note.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and a psychiatric disorder other than PTSD, to include a mood disorder.  This will provide the most favorable review of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has PTSD as a result of his active duty service. Specifically, the Veteran has alleged two in-service stressor incidents occurred which he believes caused his PTSD.  On the Veteran's VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Veteran stated that while stationed in Baghdad, Iraq in March/April 2005 a "mortar round came in at the front gate killing four soldiers."  He stated that he did not witness the actual mortar round explosion, but he had to go to the area of the explosion immediately thereafter.  He also stated that while stationed in Baghdad, Iraq in June/July 2005, "[a] car loaded with explosives blew up next to [his] convey killing Iraqi police and Iraqi civilians."  
In an August 2008 letter, the RO requested that the Veteran provide additional information regarding his claimed stressors.  Specifically, the RO requested that the Veteran clarify whether he witnessed the reported events firsthand and the full names for the reported casualties.  In August 2008, the Veteran stated that he did not witness the actual mortar round explosion at the front gate firsthand and did not provide the first name of the Sergeant who was one of the four soldiers killed.  In September 2008, a memorandum was issued regarding the Veteran's reports that he was subjected to mortar rounds and explosives.  This memorandum indicated that there was insufficient information to forward to Joint Services Records Research Center (JSRRC) in order to verify the stressors.  

The Board notes that, during the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

Here, the Veteran's DD 214 Form indicates that his military occupational specialty was a water treatment specialist and that he received the Iraq Campaign Medal.  His DD 214 also indicates 11 months and 9 days of foreign service.  The Veteran's service treatment records include a September 2005 post-deployment health assessment where the Veteran indicated that he was deployed in Iraq from April 2004 to September 2005.  He indicated that he: (1) did not see anyone wounded, killed or dead during the deployment; (2) was not engaged in direct combat; (3) did not feel that we was in great danger of being killed during the deployment; but (4) has had nightmares in the past month.  Therefore, the Board finds that there is sufficient evidence to find that the Veteran's claimed stressors are consistent with the places, types and circumstances of the Veteran's service.  

In regard to the Veteran's PTSD claim, the Veteran has a current diagnosis of PTSD, but no VA or private examiner has opined as to what experience(s) or circumstances on which that diagnosis is based.  The Veteran has not been afforded a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the etiology of the Veteran's psychiatric disorders, to include PTSD and a mood disorder.  

Next, at an October 2007 VA outpatient treatment visit, the Veteran reported that he talked to a psychiatrist two years prior when he came back from Iraq.  It is unclear as to whether the Veteran sought private treatment from a psychiatrist when he returned from Iraq.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Finally, it appears that the Veteran receives regular treatment for his psychiatric disorder through the VA.  However, the most recent treatment record is dated August 2008 and the earliest is dated September 2006.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records of any private provider who assessed or treated him for his psychiatric issues, as well as any other records, not already of record, that are relevant to the claim.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to the Veteran dating from October 2005 to September 2006 and from August 2008 to present and associate with the claims file.

3.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Iraq.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

